241 Or. 397 (1965)
406 P.2d 156
GREGORY
v.
THE FIRST NATIONAL BANK OF OREGON ET AL
Supreme Court of Oregon.
Argued September 14, 1965.
Affirmed September 29, 1965.
Francis F. Yunker, Portland, argued the cause and filed a brief for appellant.
James Spiekerman, Portland, argued the cause for respondents. With him on the brief were Mautz, Souther, Spaulding, Kinsey & Williamson and Gordon Moore, Portland.
Before McALLISTER, Chief Justice, and SLOAN, GOODWIN, HOLMAN and LUSK, Justices.
AFFIRMED.
*398 SLOAN, J.
Plaintiff brought this action to recover damages for an alleged trespass by defendants to his real property when defendant First National Bank was attempting to repossess a car. The trial court did not allow defendants' motion for a directed verdict but submitted the case on the basis that any verdict would be set aside. After a jury verdict for plaintiff, the court entered an order n.o.v. Plaintiff appeals.
1, 2. Defendant bank was the owner of a mortgage on the car. The mortgage was in default on the day of the alleged trespass. A chattel mortgagee of a mortgage in default is privileged to enter upon the land of the mortgagor to take possession of the mortgaged chattel. 1 Restatement, Torts 2d, § 182, page 332. Westerman v. Oregon Credit Corp., 1942, 168 Or 216, 122 P2d 435. There was no evidence in this case which suggests that defendants were in any way trespassers. The court properly set aside the verdict.
Affirmed.